       Case 1:19-cv-00579-MV-KBM Document 30 Filed 05/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

CHARMAINE SIDES,

               Plaintiff,

v.                                                                  CIV 19-0579 MV/KBM

ANDREW SAUL,
Commissioner of Social
Security Administration,

               Defendant.

                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

April 15, 2020. See Doc. 29. The proposed findings notify the parties of their ability to file

objections and that failure to do so waives appellate review. Id. at 17. To date, neither party has

filed objections.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

               29) is ADOPTED;

       2.      Plaintiff’s Motion to Reverse or Remand (Doc. 20) is granted; and

       3.      The Court will remand the case to the Commissioner of the Social Security

               Administration pursuant to 42 U.S.C. § 405(g).



                                             UNITED STATES DISTRICT JUDGE
